811 F.2d 607
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley STEINBERG, Petitioner,v.FIDELITY FEDERAL SAVINGS AND LOAN ASSOCIATION OF TENNESSEE,Federal Home Loan Bank Board, Federal Savings andLoan Insurance Corporation, Respondents.
No. 86-3857.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1986.

Before ENGEL, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This Court has received a Petition for Redress of Grievances filed pursuant to 12 U.S.C. Sec. 1730a(k).  The petitioner refused to pay the filing fee or to move the Court to proceed in forma pauperis.    Therefore, he has failed to properly prosecute this case.


2
Upon consideration of this matter, it is ORDERED that the pleadings be stricken and the case dismissed.